DENY and Opinion Filed November 3, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01156-CV

          IN RE BRODERICK MONDY AND ADDISON COOPER
                   CONSTRUCTION, LLC, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-06573-2021

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is relators’ October 26, 2022 petition for writ of mandamus

wherein relators’ seek relief from the trial court’s October 17, 2022 Order on

Defendants’ Motion to Vacate Prior Sanctions Order. Also before the Court is

relators’ October 26, 2022 Emergency Motion for Stay of Underlying Proceedings.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that relators lack an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing relators’ petition and the record before us, we conclude
that relators have failed to demonstrate entitlement to mandamus relief. See TEX. R.

APP. P. 52.8(a).

      Accordingly, we deny the petition for writ of mandamus. We also deny

relators’ emergency motion as moot.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

221156F.P05




                                        –2–